Citation Nr: 1734389	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-28 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for degenerative joint disease, thoracolumbar spine.

2.  Entitlement to an increased rating in excess of 30 percent for cervical spine arthritis secondary to back injury, progressed to mild degenerative discogenic disease at C6 and C7.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected thoracolumbar spine disability and as secondary to a service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	Sean P. Sullivan, Esq.



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Pursuant to the record, the Board has recharacterized the issue of entitlement to service connection for sleep apnea, to include as secondary to the service-connected thoracolumbar spine disability, and as secondary to the cervical spine disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  A remand is necessary to obtain medical records and VA medical examinations and opinions.

The Veteran was last afforded VA back and neck examinations in January 2011.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that the examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Additionally, in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the January 2011 examinations are inadequate because they do not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  Accordingly, the Veteran should be afforded contemporaneous VA examinations which include such findings and properly assess the current level of the Veteran's service-connected disabilities. 

The Veteran contends that his diagnosed sleep apnea is related to his military service.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his sleep apnea.  The Board finds it is necessary to schedule the Veteran for VA examination to determine whether or not the Veteran's sleep apnea may be related to service, to include as secondary to his service-connected back disability and/or his service-connected cervical spine disability.  Therefore, a remand is necessary to afford the Veteran a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the electronic file presently contains VA treatment records dated through July 2011.  On remand, any post-July 2011 VA treatment records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA Medical treatment records dated from July 2011 forward and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his claimed disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected thoracolumbar spine disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's thoracolumbar spine, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  After completing the development requested in items 1 and 2 above, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected cervical spine disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's cervical spine, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  After completing the development requested in items 1 and 2 above, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.

The examiner is asked to provide opinions as to the following:

a)  Is it at least as least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was incurred in or otherwise related to his military service?  Please explain why or why not.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has sleep apnea that is caused or aggravated by either his service connected thoracolumbar spine disability and/or his service-connected cervical spine disability?

"Aggravated" in this context is defined as a permanent worsening of the disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of a preexisting disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted with the symptoms, has worsened.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

If the examiner is unable to provide an opinion without resorting to mere speculation, (s)he must provide an explanation for the basis of that determination.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







